UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock outstanding as of July 14, 2011 was 25,472,084. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheets May 31, August 31, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net - Accounts receivable - Related party Note receivable - Related party - Prepaid expenses - Total Current Assets Property and equipment- net - Other Assets Due from franchisees - Due from franchisees - related party Note receivable - Related party - Intangible assets - net - Security deposits - Total Other Assets - $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Debt Deferred franchise revenue - Total Current Liabilities Stockholders' Deficit Preferred stock, par value $0.001; 25,000,000 sharesauthorized, 1,987,783 andnoneissued and outstanding - Common stock, par value $0.001; 75,000,000 shares authorized 25,172,084 and 3,893,600 issued; 24,672,084 and 3,893,600 outstanding Additional paid in capital ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The Accompanying Notes are an Integral Part of these Financial Statements 2 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc.
